Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “thermally post-treated”, and the claim also recites “in particular by means of water, or steam or by radiation” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11, 13-17 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abrams et al (US 4,732,015) henceforth known as Abrams. 
As seen at least in annotated figures 3 and 4, Abrams teaches the knitted article as claimed including a basic knitted fabric which is knitted from at least one basic knitted fabric thread (G), and at least two plush threads (Bt, Tt) which are plated on the basic knitted fabric thread and which configure first and second plush loops, wherein the first and the second plush loops have dissimilar heights (figure 4) wherein at least one zone is formed in which first (Bt) and second (Tt) plush loops are collectively present, wherein the first (Bt) and the second (Tt) plush loops at least in part lie in common stitch wales as seen at least in figure 4.


    PNG
    media_image1.png
    730
    857
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    416
    801
    media_image2.png
    Greyscale


 Re claim 2, the two plush threads are composed of dissimilar materials or have dissimilar properties (high denier spun yarns) at least relative to ground thread (G, low denier filament yarn) as noted at column 7, paragraph 3. Re claim 3, the two plush threads have dissimilar elasticities at least relative to elastic thread (E). Re claim 5, the two plush threads are incorporated in separate stitch courses of the basic knitted fabric as seen at least in figure 3.  Re claim 6, the two plush threads are incorporated in successive stitch courses as seen at least in figure 3. Re claim 7, the plush threads run in each case helically through the basic knitted fabric, or in that the plush threads in the respective stitch course run in the circumferential direction only in portions given that the sock is circularly knit.  Re claim 8, the first (Bt) and the second (Tt) plush thread are incorporated into the basic knitted fabric in the same stitch course, so as to in each case run in the circumferential direction in portions.  Re claim 9, when viewed in the circumferential direction, a plurality of portions that are formed from the first and from the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw